STANLEY D. FEJTA AND HELEN FEJTA, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentFejta v. CommissionerDocket No. 15749-80.United States Tax CourtT.C. Memo 1982-384; 1982 Tax Ct. Memo LEXIS 368; 44 T.C.M. (CCH) 399; T.C.M. (RIA) 82384; July 7, 1982.  *368 Douglas S. Draper, for the petitioners. H. Karl Zeswitz, Jr., for the respondent.  DAWSONMEMORANDUM FINDINGS OF FACT AND OPINION DAWSON, Judge: Respondent determined deficiencies in petitioners' Federal income taxes for the years 1974 and 1975 in the amounts of $23,359.32 and $25,354.08, respectively. Three adjustments contained in respondent's notice of deficiency have been resolved by agreement of the parties.